OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(859) 957-1803 Date of fiscal year end:August 31, 2010 Date of reporting period: February 28, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund Semi-Annual Report February 28, 2010 (Unaudited) Investment Advisor AlphaMark Advisors, LLC 250 Grandview Drive, Suite 175 Fort Mitchell, Kentucky 41017 Administrator Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-866-420-3350 ALPHAMARK LARGE CAP GROWTH FUND PORTFOLIO INFORMATION February 28, 2010 (Unaudited) Sector Diversification (% of Net Assets) As of February 28, 2010 (Unaudited) Top Ten Equity Holdings As of February 28, 2010 (Unaudited) Company % of Net Assets IntercontinentalExchange, Inc. 3.7% Amgen, Inc. 3.7% Discovery Communications, Inc. - Class A 3.6% Johnson & Johnson 3.6% Janus Capital Group, Inc. 3.6% TD AMERITRADE Holding Corp. 3.6% Novo Nordisk A/S - ADR 3.6% State Street Corp. 3.5% Medtronic, Inc. 3.5% Myriad Genetics, Inc. 3.4% 1 ALPHAMARK SMALL CAP GROWTH FUND PORTFOLIO INFORMATION February 28, 2010 (Unaudited) Sector Diversification (% of Net Assets) As of February 28, 2010 (Unaudited) Top Ten Equity Holdings As of February 28, 2010 (Unaudited) Company % of Net Assets Balchem Corp. 4.6% NetLogic Microsystems, Inc. 4.6% Phillips-Van Heusen Corp. 4.5% Bio-Rad Laboratories, Inc. - Class A 4.5% Cubist Pharmaceuticals, Inc. 4.4% Volterra Semiconductor Corp. 4.3% Viña Concha y Toro S.A. - ADR 4.3% Netflix, Inc. 4.3% Quidel Corp. 4.1% Valmont Industries, Inc. 4.0% 2 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) COMMON STOCKS - 98.0% Shares Value Consumer Discretionary - 12.5% Diversified Consumer Services - 3.1% Apollo Group, Inc. - Class A* $ Hotels, Restaurants & Leisure - 2.4% McDonald's Corp. Media - 3.6% Discovery Communications, Inc. - Class A* Specialty Retail - 3.4% Staples, Inc. Consumer Staples - 2.7% Personal Products - 2.7% Estée Lauder Cos., Inc. (The) - Class A Energy - 6.8% Oil, Gas & Consumable Fuels - 6.8% Alpha Natural Resources, Inc.* Southwestern Energy Co.* XTO Energy, Inc. Financials - 14.4% Capital Markets - 10.7% Janus Capital Group, Inc. State Street Corp. TD AMERITRADE Holding Corp.* Diversified Financial Services - 3.7% IntercontinentalExchange, Inc.* Health Care - 17.8% Biotechnology - 7.1% Amgen, Inc.* Myriad Genetics, Inc.* Health Care Equipment & Supplies - 3.5% Medtronic, Inc. Pharmaceuticals - 7.2% Johnson & Johnson Novo Nordisk A/S - ADR See accompanying notes to financial statements. 3 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.0% (Continued) Shares Value Industrials - 12.0% Aerospace & Defense - 3.3% L-3 Communications Holdings, Inc. $ Commercial Services & Supplies - 2.5% Waste Management, Inc. Electrical Equipment - 3.2% Rockwell Automation, Inc. Machinery - 3.0% Flowserve Corp. Information Technology - 25.9% Communications Equipment - 4.9% Cisco Systems, Inc.* Nokia Corp. - ADR Computers & Peripherals - 5.4% Apple, Inc.* EMC Corp.* Electronic Equipment, Instruments & Components - 4.6% Amphenol Corp. - Class A Corning, Inc. Internet Software & Services - 3.3% eBay, Inc.* Semiconductors & Semiconductor Equipment - 5.1% Marvell Technology Group Ltd.* Texas Instruments, Inc. Software - 2.6% Oracle Corp. Materials - 1.4% Chemicals - 1.4% Potash Corp. of Saskatchewan, Inc. See accompanying notes to financial statements. 4 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.0% (Continued) Shares Value Telecommunication Services - 4.5% Diversified Telecommunication Services - 2.2% Verizon Communications, Inc. $ Wireless Telecommunication Services - 2.3% Millicom International Cellular S.A. Total Common Stocks (Cost $9,064,668) $ MONEY MARKET FUNDS - 1.7% Shares Value AIM Liquid Assets Portfolio (The), 0.13%(a) $ Fidelity Institutional Money Market Portfolio - Select Class, 0.18%(a) Total Money Market Funds (Cost $217,999) $ Total Investments at Value — 99.7% (Cost $9,282,667) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2010 See accompanying notes to financial statements. 5 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) COMMON STOCKS - 99.4% Shares Value Consumer Discretionary - 15.8% Auto Components - 3.2% Fuel Systems Solutions, Inc.* $ Internet & Catalog Retail - 4.3% Netflix, Inc.* Media - 3.8% Morningstar, Inc.* Textiles, Apparel & Luxury Goods - 4.5% Phillips-Van Heusen Corp. Consumer Staples - 8.3% Beverages - 4.3% Viña Concha y Toro S.A. - ADR Personal Products - 4.0% Inter Parfums, Inc. Energy - 3.6% Oil, Gas & Consumable Fuels - 3.6% Berry Petroleum Co. - Class A Health Care - 13.0% Biotechnology - 4.4% Cubist Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 4.1% Quidel Corp.* Life Sciences Tools & Services - 4.5% Bio-Rad Laboratories, Inc. - Class A* See accompanying notes to financial statements. 6 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.4% (Continued) Shares Value Industrials - 15.6% Aerospace & Defense - 4.0% Elbit Systems Ltd. $ Commercial Services & Supplies - 3.8% North American Galvanizing & Coatings, Inc.* Electrical Equipment - 3.8% AZZ, Inc. Machinery - 4.0% Valmont Industries, Inc. Information Technology - 35.5% Computers & Peripherals - 3.7% Synaptics, Inc.* Internet Software & Services - 4.0% Open Text Corp.* IT Services - 3.7% Wright Express Corp.* Semiconductors & Semiconductor Equipment - 12.9% Monolithic Power Systems, Inc.* NetLogic Microsystems, Inc.* Volterra Semiconductor Corp.* Software - 11.2% Blackboard, Inc.* Ebix, Inc.* Tyler Technologies, Inc.* Materials - 7.6% Chemicals - 7.6% Balchem Corp. Stepan Co. Total Common Stocks (Cost $7,532,339) $ See accompanying notes to financial statements. 7 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 0.4% Shares Value AIM Liquid Assets Portfolio (The), 0.13%(a) $ Fidelity Institutional Money Market Portfolio - Select Class, 0.18%(a) Total Money Market Funds (Cost $39,537) $ Total Investments at Value — 99.8% (Cost $7,571,876) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2010. See accompanying notes to financial statements. 8 ALPHAMARK INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES February 28, 2010 (Unaudited) AlphaMark AlphaMark Large Cap Small Cap Growth Fund Growth Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Dividends receivable Receivable for capital shares sold - Receivable from Advisor (Note 3) Other assets TOTAL ASSETS LIABILITIES Payable to administrator (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ $ See accompanying notes to financial statements. 9 ALPHAMARK INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended February 28, 2010 (Unaudited) AlphaMark AlphaMark Large Cap Small Cap Growth Fund Growth Fund INVESTMENT INCOME Dividend income $ $ Foreign withholding taxes on dividends ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Distribution fees (Note 3) Fund accounting fees (Note 3) Professional fees Administration fees (Note 3) Transfer agent fees (Note 3) Registration fees Custody and bank service fees Insurance expense Trustees' fees Compliance service fees (Note 3) Postage and supplies Other expenses TOTAL EXPENSES Fee reductions and expense reimbursements by the Advisor (Note 3) ) ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 10 ALPHAMARK LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Period February 28, Ended August 31, (Unaudited) 2009 (a) FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments Payment by the administrator for losses realized on thesale of investments (Note 3) - Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income - ) From net realized gains ) ) Decrease in net assets from distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $
